DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 5, 6, 16, 39, 58, 61 and 78-87 are pending and under examination.
Specification
Response to Arguments: In the remarks filed May 19, 2021, Applicants argue the specification has been amended to provide proper SEQ ID NOs. See page 10. Applicants’ arguments have been fully considered and are found persuasive. The objection to the disclosure because the specification fails to comply with 37 CFR 1.821 (d) has been withdrawn as necessitated by amendment.
Claim Objections
Response to Arguments: In the remarks filed May 19, 2021, Applicants argue the objection to claims 30 and 61 are moot because claim 30 has been canceled and claim 61 has been amended to recite nonalcoholic steatohepatitis (NASH). See page 10. Applicants’ arguments have been fully considered and are found persuasive. The objections to claims 30 and 61 have been withdrawn. In addition, the objections to claims 2, 5, 6 and 16 have been withdrawn as necessitated by amendment.
The objection is new as necessitated by amendment.
Claim 81 is objected to because of the following informalities: The claim does not end with a period. Each claim begins with a capital letter and ends with a period. See MPEP §608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Response to Arguments: In the remarks filed May 19, 2021, Applicants argue the rejections of claim 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are moot because the claims have been canceled and the rejection of claim 61 has been obviated by the amendment to “slowing the progression of NAFLD and/or NAS”. See page 10. Applicants’ arguments have been fully considered and are found persuasive. The rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn as necessitated by amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is new as necessitated by amendment.
Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 81 recites “; or” in line 3 without a clause following the alternative conjunction “or”. Claim 81 is indefinite because the term “or” as written imply the amino acid sequence of the agonist is in the alternative but the claim does not disclose what the alternative is. The indefiniteness of the claim can be overcome by amendment 
Improper Markush Grouping
Response to Arguments: In the remarks filed May 19, 2021, Applicants argue the improper Markush rejection is obviated by the amendment to claim 61 that eliminates the Markush grouping. Applicants’ argument has been fully considered and is found persuasive. The rejection has been withdrawn.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants’ remarks filed May 19, 2021 did not address the rejections of claims 1, 3, 7, 8, 13, 15, 17, 23, 30, 47 and 58 under 35 U.S.C. 103. However, the rejections of claims 1, 3, 7, 8, 13, 15, 17, 47 and 58 under 35 U.S.C. 103 as being unpatentable over Harmar et al. (“Pharmacology and functions of receptors for vasoactive intestinal peptide and pituitary adenylate cyclase-activating polypeptide: IUPHAR Review 1”, Br J Pharmacol (2012) 4–17) and claims 23 and 30 under 35 U.S.C. 103 as being unpatentable over Harmar et al. (“Pharmacology and functions of receptors for vasoactive intestinal peptide and pituitary adenylate cyclase-activating polypeptide: IUPHAR Review 1”, Br J Pharmacol (2012) 4–17) and Stawikowski et al. (“Introduction to Peptide Synthesis”, Current Protocols in Protein Science, 2001, pp. 18.1.1-18.1.9) have been withdrawn in view of the cancellation of the claims 1, 3, 7, 8, 13, 15, 17, 23, 30 and 47 and the amendment of claim 58.
Allowable Subject Matter
Claims 5, 6, 16, 39, 58, 61, 78, 79, 80, and 82-87 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest a peptide that effectively activates PAC1 signaling 1-38 peptide. The prior art does not teach or suggest a PAC1 receptor agonist comprising the amino acid sequence of SEQ ID NOs: 5-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 5, 6, 16, 39, 58, 61, 78, 79, 80, and 82-87 are allowed. Claim 81 is not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658